In the
United States Court of Appeals
For the Seventh Circuit

No. 99-3831

Donna J. Clifford,

Plaintiff-Appellant,

v.

Kenneth S. Apfel, Commissioner
of Social Security,

Defendant-Appellee.



Appeal from the United States District Court
for the Southern District of Indiana, Indianapolis Division.
No. IP 98-1695-C-Y/S--Richard L. Young, Judge.


Argued May 18, 2000--Decided September 14, 2000



      Before Posner, Diane P. Wood, and Williams, Circuit
Judges.

      Williams, Circuit Judge. Donna J. Clifford
applied for supplemental security income ("SSI")
under Title XVI of the Social Security Act, 42
U.S.C. sec.sec. 1381 et seq., alleging a
disability resulting from high blood pressure,
depression, double vision, arthritis in her legs,
pain in her hands, and back and nerve problems.
Clifford’s claim was denied initially, upon
reconsideration, and after a hearing before an
Administrative Law Judge ("ALJ"). The ALJ
determined that Clifford was not "disabled"
within the meaning of the Social Security Act.
The Appeals Council declined review and the ALJ’s
decision became the final decision of the
Commissioner of Social Security ("Commissioner").
Clifford sought judicial review of the
Commissioner’s decision denying her SSI benefits,
and the district court affirmed the Commissioner.
We reverse.

I
A.  Administrative Hearing
      At the time of the administrative hearing,
Clifford was 53 years old, 5’3" tall, and weighed
199 pounds. She testified that she has a twelfth
grade education. Her only work experience was as
a waitress in 1965. She stated that she shared a
three room apartment with her husband, where she
does some housework, including cooking,
vacuuming, making the bed, washing dishes, and
grocery shopping. She is able to take a shower
and dress herself. She further stated that she
does not engage in many social activities outside
of visiting her daughter and grandchildren. She
testified that on a few occasions she babysat her
grandchildren. At her doctor’s suggestion,
Clifford stated that she walks for exercise. She
testified that she walks six blocks to visit her
daughter’s house in the summertime. During the
walks (six blocks each way), she stated that she
must sit and rest (near the fourth or fifth
block) due to pain in her legs.

      According to Clifford, she is unable to work
because of nerve and vision problems and her
inability to lift significant weight or sit,
stand or walk on a sustained basis. She explained
that she is nervous around people and often cries
for no apparent reason. She further reported that
she wears an eye patch to avoid double vision.
She testified that she experiences pain in both
hands and often drops things due to numbness in
her left hand. She also testified that she can
lift a 20 pound sack of potatoes. She stated that
she experiences pain in both her legs, which
requires her to sit or lie down periodically
throughout the day. However, she testified that
she can sit for about two hours at a time.
Clifford further reported that she is taking
prescription medications for depression, sinus,
arthritis, and pain problems.

B.           Medical Evidence

      1.   Ball Memorial Hospital

      From 1994 to 1996, Clifford made frequent
visits to the emergency room ("ER") at Ball
Memorial Hospital./1 In 1994, she made several
ER visits because she experienced symptoms of
high blood pressure; each time she was treated
with medication and released. In January 1995,
Clifford returned to the ER complaining of
shoulder and back pain. The attending ER
physician, Dr. Gary Gaddis, M.D., prescribed pain
medication and released her. Six months later (in
July), she made another ER visit, this time
complaining of knee pain. On examination, Dr.
Iguban Querubin, M.D., found positive tenderness
in both of her knees. Dr. Querubin diagnosed
arthralgia (joint pain) in Clifford’s right knee
and prescribed medication. Later that month,
Clifford returned to the ER complaining of arm
pain. She received a diagnosis of radiculopathy
(nerve root disease) with cervical and left arm
pain.

      The following January (1996), Clifford went to
the ER after she slipped and fell on her right
knee. An x-ray showed no acute abnormalities but
indicated a marked amount of degenerative change.
On April 7, 1996, she entered the ER complaining
about leg pain. Dr. Max H. Rudicel, M.D.,
indicated that her problems were associated with
degenerative arthritis. In November of that year,
Clifford returned to the ER complaining of a
possible cerebrovascular accident (i.e., a
stroke). She was admitted and referred to a
clinical neurologist, Dr. Jay G. Panszi, M.D.,
who reported that her problems were caused by
microvascular brain stem disease that was
aggravated by her high fat diet. At one point
during her many ER visits, Clifford was described
as a "well-developed, well-nourished" woman.


      2.   Dr. Jeffrey A. Heavilon, M.D.

      On August 10, 1995, Clifford saw Dr. Jeffrey A.
Heavilon at Central Indiana Orthopedics, P.C.,
complaining of left arm and neck pain. At that
examination, Clifford wore a cervical collar and
a wrist splint. Dr. Heavilon described Clifford
as a "healthy appearing" woman who was in no
acute distress. He reviewed x-rays of her
cervical spine and noted that they showed
degenerative arthropathy (joint disease), with
some radiculopathy (nerve root disease) in her
left shoulder. He recommended continued
conservative treatment, including use of a
Prednisone Dosepak. Dr. Heavilon later reported
that Clifford’s left shoulder pain improved with
the use of the Prednisone Dosepak, but noted that
Clifford also complained about pain in her right
foot.

      3.   Dr. Cheryl Keech, M.D.

      At the request of the Social Security
Administration, Clifford saw Dr. Cheryl Keech, a
consulting physician, on August 16, 1995. Dr.
Keech described Clifford as an "obese" woman who
moved about the examination room without
difficulty and showed no signs of shortness of
breath or fatigue. Dr. Keech indicated that
Clifford had no anatomical deformities,
inflammation, or swelling. She noted that
Clifford’s range of bodily motions was normal and
that her grip strength was intact. She also
recorded Clifford as having no loss of hand
functioning. Dr. Keech did find pain with
palpation in Clifford’s right ankle and both knee
joints. She also found mild muscle spasm in
Clifford’s upper cervical area across her
shoulder. She reported that Clifford had
arthritis and "very high" blood pressure. She
further stated that Clifford had a pinched nerve
in her neck that caused pain, but indicated that
the pinched nerve had not caused any loss of
functioning or any nerve damage. Dr. Keech
recommended that Clifford consult an
ophthalmologist for her vision problems.


       4.Open Door Health Clinic/Dr. Arnold L. Carter,
M.D.

      In February 1996, Clifford saw Dr. Arnold L.
Carter at the Open Door Health Clinic, a
community health clinic where she sought medical
treatment from 1981 until the hearing. On
examination, Dr. Carter diagnosed arthritis in
Clifford’s knee joints and probable carpal tunnel
syndrome in her left wrist (but a treatment note
from a prior visit to the clinic indicated that
Clifford had "good grip" strength in her left
hand). Dr. Carter recommended that Clifford
continue taking medication for arthritis and that
she continue using her carpal tunnel brace. A
month later, Dr. Carter noted that Clifford still
had problems with pain in her wrists and knees.
That April, Dr. Carter examined Clifford and
found tenderness in her knee joints. Dr. Carter
observed that Clifford had "marked excessive
weight" and recommended that she monitor her
dietary fat intake. Three weeks later, Clifford
returned to Dr. Carter complaining about
bilateral knee pain and swelling and shortness of
breath. The following December, Dr. Carter
observed that Clifford walked with an unsteady
gait and noted that she could not perform tandem
walking. A treatment note from the clinic dated
December 30, 1996, indicated that Clifford
experienced pain in her left knee that extended
to her thigh after she walked three blocks.
Clifford also complained about numbness in her
left hand and tightening of her fingers.


       5.   Dr. Andrew H. Combs, M.D.

      In September 1996, Clifford saw her treating
physician, Dr. Andrew H. Combs, an orthopedic
specialist at Central Indiana Orthopedics, P.C.,
for pain in her right knee. Following an
examination, Dr. Combs diagnosed right knee
arthritis and suggested that Clifford would
eventually require a total knee replacement. Four
months later (January 1997), Clifford returned to
Dr. Combs for left knee and bilateral hand pain
that had persisted for at least a year. On
examination, Dr. Combs opined that Clifford’s
history of bilateral knee osteoarthritis limited
her ability to stand. Based on x-rays, he stated
that her left knee showed degenerative arthritis
in the medial joint space. Dr. Combs noted that
this finding was similar to Clifford’s right knee
osteoarthritis. He also reviewed x-rays of both
her wrists. He noted that her hands showed mild
joint osteoarthritis. He also diagnosed right arm
paresthesias, but he indicated that this
condition did not warrant electromyographic (EMG)
testing. He recommended that if her paresthesias
worsened, she could start using her wrist
splints.

      Consistent with his examination in September
1996, Dr. Combs indicated that Clifford would
eventually require a knee replacement. According
to him, Clifford’s medical condition severely
limited her ability to perform any work that
required standing or walking. Dr. Combs also
opined that Clifford was unable to perform work
that required repetitive use of her hands. He
further predicted that her double vision would
severely limit her ability to perform reading and
computer monitor work.


       6.   Dr. S.L. Rumschlag, O.D.

      Following the hearing before the ALJ (but while
the record remained open), Clifford saw Dr. S.L.
Rumschlag on February 3, 1997. Dr. Rumschlag
reported that Clifford’s prior stroke had
paralyzed the third and fourth nerve to her left
eye. He opined that she had permanent double
vision with no depth perception, which required
her to wear a patch on each eye alternatively. He
further indicated that Clifford could not see to
her left or right depending upon which eye has
the patch.

C.   Other Evidence

       1.   Psychological Evaluations


       In May 1995, Clifford saw Bob B. Hatfield,
Ph.D., and Barbara Umberger, Ph.D., for a
psychological evaluation in order to determine
her eligibility for medicaid benefits. Clifford
was tearful throughout the evaluation. Based on
the results of the evaluation, which included a
Weschsler Adult Intelligence Scale-Revised (WAIS-
R IQ) test, Clifford was found to have a verbal
IQ of 82 and a performance IQ of 88, which put
her in the "low average" range of global
intelligence. Clifford was also diagnosed as
suffering from major depression, for which she
was prescribed the anti-depressant medication
Paxil.

      In January 1997, Clifford saw Bill Frederick,
Ph.D., a social worker and case coordinator at
Comprehensive Mental Health Services for an
emotional/behavioral assessment. Dr. Frederick
described Clifford as an "overweight" woman. He
indicated that Clifford and her husband led a
somewhat "active" social life because they played
cards with friends and are involved with their
grandchildren. He noted that Clifford’s self-
esteem was diminished and that she has had
suicidal ideas. Dr. Frederick further reported a
diagnosis consistent with dysthymic disorder (a
chronic depressive mood).


       2.   Activity Reports

      During the SSI eligibility determination
process, Clifford filled out a number of reports
that described her daily activities. She
indicated that she cooks "simple" meals that do
not require her to read a recipe. According to
her, the meals she cooks only take thirty to
sixty minutes to prepare. She also reported that
she dusted and did laundry and that her household
chores took about two hours to complete. She
indicated that she had to rest while doing her
household chores because of discomfort in her
legs. She further indicated that her husband
helps her cook and do household chores whenever
possible.

D.   The Administrative Law Judge’s Decision

      In determining whether Clifford suffered from a
disability as defined in the Social Security Act,
the ALJ conducted the standard five-step inquiry.
See 20 C.F.R. sec. 404.1520. The five-step
inquiry required the ALJ to evaluate, in
sequence:

(1) whether the claimant is currently employed;
(2) whether the claimant has a severe impairment;
(3) whether the claimant’s impairment meets or
equals one of the impairments listed by the
[Commissioner], see 20 C.F.R. sec. 404, Subpt. P,
App. 1; (4) whether the claimant can perform her
past work; and (5) whether the claimant is
capable of performing work in the national
economy.

Knight v. Chater, 55 F.3d 309, 313 (7th Cir.
1995). "An affirmative answer leads either to the
next step, or, on Steps 3 and 5, to a finding
that the claimant is disabled. A negative answer
at any point, other than Step 3, ends the inquiry
and leads to a determination that a claimant is
not disabled." Zalewski v. Heckler, 760 F.2d 160,
162 n.2 (7th Cir. 1985) (citation omitted). The
burden of proof is on the claimant through step
four; only at step five does the burden shift to
the Commissioner. Knight, 55 F.3d at 313.

      In conducting the sequential analysis, the ALJ
determined that Clifford had not engaged in
substantial gainful activity since June 1, 1995.
He also found that Clifford had a "severe"
combination of impairments consisting of
hypertension, arthritis, disorders of the spine,
monocular vision, and affective disorders, but
did not have an impairment, or a combination of
impairments, which met or equaled in severity the
requirements of any of the impairments listed in
20 C.F.R. sec. 404, Subpart P, Appendix 1
("Listing"). As a result, the ALJ concluded that
Clifford could not meet her burden at step three
of the evaluation.

      The ALJ then went on to discredit Clifford’s
testimony regarding her subjective complaints of
pain, as well as her allegation of a total
inability to work. Next, he determined that
Clifford had no past relevant work or
transferable work skills, which, in turn, led him
to find that Clifford had the residual functional
capacity to perform low stress light work,/2 but
with certain limitations./3 Because of
Clifford’s residual functional capacity, her age,
education, and work experience, the Medical-
Vocational Guidelines ("guidelines") directed a
conclusion that Clifford was not "disabled" as
defined in the Social Security Act. Since
Clifford’s limitations did not allow her to
perform the full range of light work, the ALJ
alternatively relied on the guidelines as a
framework for decision-making in conjunction with
vocational expert testimony at step five of the
evaluation. The ALJ found that there are
significant jobs in the national economy that
Clifford could perform. These jobs in Indiana
include a hand packer, cook helper, and assembly
worker.

      On appeal, Clifford argues that (1) the ALJ
improperly rejected the opinion of her treating
physician, Dr. Andrew Combs; (2) the ALJ
improperly evaluated her testimony regarding her
subjective pain symptoms; (3) the ALJ erred in
determining that she had the residual functional
capacity to perform light work; and (4) the ALJ
erred in failing to afford appropriate weight to
the findings of other agencies regarding
disability.

II

      The Social Security Act, 42 U.S.C. sec. 405(g),
requires the Commissioner’s findings to be
sustained if supported by substantial evidence.
Therefore, we will reverse the Commissioner’s
findings only if they are not supported by
substantial evidence or if the Commissioner
applied an erroneous legal standard. Rohan v.
Chater, 98 F.3d 966, 970 (7th Cir. 1996).
Substantial evidence means "such relevant
evidence as a reasonable mind might accept as
adequate to support a conclusion." Richardson v.
Perales, 402 U.S. 389, 401 (1971). In our
substantial evidence determination, we review the
entire administrative record, but do not reweigh
the evidence, resolve conflicts, decide questions
of credibility, or substitute our own judgment
for that of the Commissioner. See Powers v.
Apfel, 207 F.3d 431, 434-35 (7th Cir. 2000); Diaz
v. Chater, 55 F.3d 300, 305, 308 (7th Cir. 1995);
Luna v. Shalala, 22 F.3d 687, 689 (7th Cir.
1994). However, this does not mean that we will
simply rubber-stamp the Commissioner’s decision
without a critical review of the evidence./4 See
Ehrhart v. Secretary of Health and Human Servs.,
969 F.2d 534, 538 (7th Cir. 1992).

A.   Dr. Combs’s Opinion

      Clifford contends that the ALJ improperly
rejected the disability findings of her treating
physician, Dr. Combs. In his January 1997 report,
Dr. Combs opined that Clifford was severely
limited in her ability to perform any work
requiring standing and walking. He also stated
that Clifford could not perform any repetitive
work due to her hand osteoarthritis and
paresthesias. The ALJ declined to accord
controlling weight to Dr. Combs’s 1997 report on
the grounds that it was unsupported by medical
evidence and inconsistent with Clifford’s
description of her daily activities.

      Prior to reaching this determination, the ALJ
properly noted that more weight is generally
given to the opinion of a treating physician
because of his greater familiarity with the
claimant’s conditions and circumstances. See
Whitney v. Schweiker, 695 F.2d 784, 789 (7th Cir.
1982); 20 C.F.R. sec. 404. 1527(d)(2). A treating
physician’s opinion regarding the nature and
severity of a medical condition is entitled to
controlling weight if it is well supported by
medical findings and not inconsistent with other
substantial evidence in the record. See 20 C.F.R.
sec. 404.1527(d)(2). A claimant, however, is not
entitled to disability benefits simply because a
physician finds that the claimant is "disabled"
or "unable to work." Under the Social Security
regulations, the Commissioner is charged with
determining the ultimate issue of disability. See
20 C.F.R. sec. 404.1527(e).

      Here, the ALJ stated that Clifford’s description
of her daily activities did not appear to
preclude "all competitive work." In support of
this contention, the ALJ noted that Clifford
walks six blocks, performs household chores, and
shops. According to the ALJ, these activities
were inconsistent with Dr. Combs’s opinion
regarding Clifford’s limitation on performing
work that requires standing or walking. We have
repeatedly stated, however, that an ALJ must
"minimally articulate his reasons for crediting
or rejecting evidence of disability." Scivally v.
Sullivan, 966 F.2d 1070, 1076 (7th Cir. 1992).
The ALJ did not provide any explanation for his
belief that Clifford’s activities were
inconsistent with Dr. Combs’s opinion and his
failure to do so constitutes error.

      We have likewise insisted that an ALJ must not
substitute his own judgment for a physician’s
opinion without relying on other medical evidence
or authority in the record. Rohan, 98 F.3d at 968
("[A]s this Court has counseled on many
occasions, ALJs must not succumb to the
temptation to play doctor and make their own
independent medical findings."); see 20 C.F.R.
sec. 404.1527(d)(2) ("We will always give good
reasons . . . for the weight we give your
treating source’s opinion."). The record
indicates that Dr. Combs found that Clifford
suffers from degenerative knee arthritis that
severely limits her ability to walk or stand on
a sustained basis. In giving little or no weight
to this finding, the ALJ did not cite to any
medical report or opinion that contradicts Dr.
Combs’s opinion. In effect, the ALJ substituted
his judgment for that of Dr. Combs and left
unexplained why Clifford’s activities were
inconsistent with Dr. Combs’s opinion. That was
error. See Herron v. Shalala, 19 F.3d 329, 333
(7th Cir. 1994) (noting that ALJ cannot, without
adequate explanation, discount an uncontradicted,
dispositive medical opinion). Moreover, it
appears that the ALJ’s view of Dr. Combs’s
opinion may have been affected by the ALJ’s
failure to consider Clifford’s complaints of
disabling pain (an error to be discussed later).

      The ALJ also declined to give controlling
weight to Dr. Combs’s finding that Clifford is
unable to perform repetitive work due to her hand
osteoarthritis and paresthesisas. The ALJ noted
that Dr. Combs indicated that Clifford has "mild"
hand osteoarthritis and that her paresthesisas
did not warrant an EMG test. The ALJ further
noted that Clifford had no loss of hand
functioning when examined August 16, 1995 (by Dr.
Keech), and that a treatment note (from the Open
Door Health Clinic) indicated that Clifford had
"good grip" on January 18, 1996.

      We note that Dr. Combs’s 1997 report indicated
that Clifford’s bilateral hand pain had persisted
for a year and a half before her examination
(January 31, 1997). Dr. Keech’s examination of
Clifford apparently fell within that time period.
In her report, Dr. Keech noted Clifford’s
complaint of left arm pain, but she found no loss
of hand functioning on the part of Clifford. Dr.
Combs, on the other hand, determined that
Clifford was unable to perform repetitive work
due to her hand osteoarthritis and paresthesisas.
Dr. Keech, unlike Dr. Combs, did not render any
clinical findings with respect to Clifford’s hand
osteoarthritis and paresthesisas. This strongly
suggests that Clifford’s hand condition may have
worsened after her examination by Dr. Keech./5
It does not appear from the record that the ALJ
considered this possibility. Instead, the ALJ
discounted Dr. Combs’s disability finding because
Dr. Combs stated that Clifford’s hand
osteoarthritis was "mild" and her paresthesisas
did not warrant an EMG test. He apparently
believed that Dr. Combs’s 1997 report was
inconsistent.

      While internal inconsistencies may provide good
cause to deny controlling weight to a treating
physician’s opinion, Knight, 55 F.3d at 314
("Medical evidence may be discounted if it is
internally inconsistent or inconsistent with
other evidence" in the record), the ALJ here did
not adequately articulate his reasoning for
discounting Dr. Combs’s opinion. Diaz, 55 F.3d at
308. In particular, the ALJ did not explain why
these statements were necessarily inconsistent
with Dr. Combs’s finding regarding the disabling
effect of Clifford’s combined hand osteoarthritis
and paresthesisas. Moreover, the ALJ did not, but
should have, considered all relevant evidence
(including Clifford’s complaints of disabling
pain) in weighing whether Clifford is disabled
from repetitive work as found by Dr. Combs.
Herron, 19 F.3d at 333 (noting that ALJ may not
"select and discuss only that evidence that
favors his ultimate conclusion"). In light of
these errors, the ALJ must reevaluate whether Dr.
Combs’s disability findings are entitled to
controlling weight.


B.   Clifford’s Testimony

      Clifford contends that the ALJ improperly
evaluated her testimony regarding her disabling
pain. The ALJ supposedly did not find Clifford’s
testimony credible because it was contradicted by
her daily activities and the medical evidence of
record. However, the ALJ must consider a
claimant’s subjective complaint of pain if
supported by medical signs and findings.
Scivally, 966 F.2d at 1077; 20 C.F.R. sec.
404.1529./6 And even if the claimant’s complaint
is not fully supported by objective medical
evidence, the court has instructed:

If the allegation of pain is not supported by the
objective medical evidence in the file and the
claimant indicates that pain is a significant
factor of his or her alleged inability to work,
then the ALJ must obtain detailed descriptions of
claimant’s daily activities by directing specific
inquiries about the pain and its effects to the
claimant. She must investigate all avenues
presented that relate to pain, including
claimant’s prior work record information and
observations by treating physicians, examining
physicians, and third parties. Factors that must
be considered include the nature and intensity of
claimant’s pain, precipitation and aggravating
factors, dosage and effectiveness of any pain
medications, other treatment for the relief of
pain, functional restrictions, and the claimant’s
daily activities.

Luna, 22 F.3d at 691 (citation omitted). Although
an ALJ’s credibility determination is usually
entitled to deference, "when such determinations
rest on objective factors or fundamental
implausibilities rather than subjective
considerations [such as a claimant’s demeanor],
appellate courts have greater freedom to review
the ALJ’s decision." Herron, 19 F.3d at 335.

      Here, the ALJ stated, in a conclusory manner,
that Clifford’s testimony regarding the
limitations placed on her daily activities was
unsupported by the medical evidence. However, the
record is replete with instances where Clifford
sought medical treatment for pain symptoms
related to her physical impairments, including
the arthritic condition for which she is taking
pain medication. While the ALJ is not required to
address every piece of evidence, he must
articulate some legitimate reason for his
decision. See id. at 333. Most importantly, he
must build an accurate and logical bridge from
the evidence to his conclusion. Green v. Apfel,
204 F.3d 780, 781 (7th Cir. 2000); Groves v.
Apfel, 148 F.3d 809, 811 (7th Cir. 1998).

      In this case, the ALJ does not explain why the
objective medical evidence does not support
Clifford’s complaints of disabling pain. Rather,
the ALJ merely lists Clifford’s daily activities
as substantial evidence that she does not suffer
disabling pain. This is insufficient because
minimal daily activities, such as those in issue,
do not establish that a person is capable of
engaging in substantial physical activity. See
Thompson v. Sullivan, 987 F.2d 1482, 1490 (10th
Cir. 1993) (ruling that the ALJ may not rely on
minimal daily activities as substantial evidence
that claimant does not suffer disabling pain).
For example, Clifford testified that her typical
household chores took her only about two hours to
complete. Clifford indicated that she had to rest
while doing household chores. She stated that she
cooks, but only simple meals. She also indicated
that she could vacuum, but it hurts her back. She
stated that she goes grocery shopping about three
times a month and "sometimes" carries groceries
from the car to the apartment. She further stated
that she could lift a twenty pound sack of
potatoes, but she "wouldn’t carry it long."
Clifford testified that her husband helps her
with the household chores whenever possible.
While she babysits her grandchildren, she
indicated that her depression is aggravated while
watching them. In regard to walking, Clifford
stated that she walked to get exercise at her
doctor’s suggestion. However, she stated that she
must rest after walking anywhere between three
and five blocks. Clifford further indicated that
she plays cards (two rounds) about twice a month.
Thus, her testimony on her daily activities does
not undermine or contradict her claim of
disabling pain.

      At this juncture, we lack a sufficient basis
upon which to uphold the ALJ’s credibility
determination. On remand, the ALJ must conduct a
reevaluation of Clifford’s complaints of pain,
with due regard for Dr. Combs’s opinion and the
full range of medical evidence.

C.   Residual Functional Capacity

      Clifford further contends that the ALJ’s finding
that she had the residual functional capacity/7
to perform light work is unsupported by the
record evidence. Before we address this argument,
however, we revisit step three of the sequential
analysis because we believe further proceedings
are necessary for a redetermination of a multiple
impairments analysis.

      From the record, it appears that the ALJ failed
to consider at step three the disabling effect of
Clifford’s weight problem on her overall
condition. The regulations require the agency to
consider the combined effect of all of the
claimant’s ailments, regardless of whether "any
such impairment, if considered separately, would
be of sufficient severity." 20 C.F.R. sec.
404.1523; see Green, 204 F.3d at 782. While
Clifford did not claim obesity as an impairment
when filing her Disability Report, the evidence
should have alerted the ALJ that Clifford had
another relevant impairment that could contribute
to the cumulative effect of her other
impairments. Cf. Fox v. Heckler, 776 F.2d 738,
740-42 (7th Cir. 1985) (medical expert should
evaluate combined effect of claimant’s
impairments where evidence fairly raises issue);
20 C.F.R. sec. 404.1512(a) (Commissioner "will
consider only impairment(s) you say you have or
about which we receive evidence."). There are
numerous references in the record to Clifford’s
"excessive" weight problem. For example, Dr. Jay
G. Panszi, a clinical neurologist, reported that
Clifford’s stroke symptoms were caused by
microvascular brain stem disease that was
aggravated by her high fat diet. Dr. Keech
described Clifford as "obese," and Dr. Carter
suggested that Clifford lose weight because of
her medical condition. The record also indicates
that Clifford has long had a weight problem.
Indeed, before her doctor put her on a diet,
Clifford testified that she normally weighed 224.
Moreover, Clifford suffers from severe arthritis
of the knees and high blood pressure, which are
significantly related to obesity under Listing
9.09, 20 C.F.R. Part 404, Subpart P, Appendix 1.
While Clifford may not meet the Listing
requirements for obesity,/8 she is 5’3" and
significantly overweight at 199 pounds. The ALJ,
rather than blind himself to this condition (and
other relevant evidence), should have considered
the weight issue with the aggregate effect of her
other impairments. See Scott v. Heckler, 770 F.2d
482, 486 (5th Cir. 1985) (200 pounds on a 5’4"
woman is significant obesity when present with a
related impairment).

      Because the record does not indicate that the
ALJ properly considered the aggregate effect of
all Clifford’s ailments, we believe a
redetermination of a multiple impairments
analysis is necessary. If the ALJ believes that
he lacks sufficient evidence to make a decision,
he must adequately develop the record and, if
necessary, obtain expert opinions. See Nelson v.
Apfel, 131 F.3d 1228, 1235 (7th Cir. 1997); Luna,
22 F.3d at 692-93.

      Turning to Clifford’s argument on the residual
functional capacity, once the ALJ determined that
Clifford had no past relevant work, he was
required to establish that Clifford has the
capability of performing other work in the
national economy. Tom v. Heckler, 779 F.2d 1250
(7th Cir. 1984). The ALJ determined that Clifford
retained the residual functional capacity to do
a limited range of light work during an eight-
hour workday. This finding must be supported by
substantial evidence in the record. Here, the
ALJ, without sufficient reason, disregarded
significant conflicting evidence--for example,
Dr. Combs’s opinion, Clifford’s complaints of
pain, her weight problem, and her limited
activities--in making his residual functional
capacity determination. For meaningful appellate
review, however, we must be able to trace the
ALJ’s path of reasoning. See Rohan, 98 F.3d at
971 (noting that ALJ’s explanation must take into
account significant evidence that would support
the opposite conclusion so that a reviewing court
has some idea why the judge rejected it); Herron,
19 F.3d at 333. The ALJ’s decision is riddled
with inarticulate reasons for the result.

      Because we believe that the ALJ erred in giving
little or no weight to (1) Dr. Combs’s opinion
and (2) Clifford’s complaints of pain (as well as
other conflicting evidence), further proceedings
are necessary for redetermination of Clifford’s
residual functional capacity should the ALJ’s
reevaluation reach step five.

D.    Disability Finding of Other Agencies

      Clifford finally contends that the ALJ should
have assigned some weight to the fact that an
Indiana state agency found her disabled and
eligible for medicaid benefits. However, the ALJ
is not bound by findings made by either a
governmental or nongovernmental agency concerning
whether the claimant is disabled. See 20 C.F.R.
sec. 416.904. As we stated earlier, the ALJ must
independently determine if a claimant is
"disabled" as defined solely in the Social
Security Act. See Books v. Chater, 91 F.3d 972,
979 (7th Cir. 1996). Therefore, the ALJ is not
required to (but may) consider the disability
finding of other agencies.

III

       For the reasons stated above, the judgment of
the district court, upholding the Commissioner’s
decision to deny benefits to Clifford, is REVERSED,
and the case is REMANDED for further proceedings
consistent with this opinion. We also suggest
that the Social Security Administration transfer
the case to a different ALJ on remand. See
Sarchet v. Chater, 78 F.3d 305, 309 (7th Cir.
1996).


/1 Clifford has had hypertension (high blood
pressure) since 1974 and she suffered a stroke in
1989.

/2 According to Social Security regulations, "light
work" is generally characterized as (1) lifting
or carrying ten pounds frequently; (2) lifting
twenty pounds occasionally; (3) standing or
walking, off and on, for six hours during an
eight-hour workday; (4) intermittent sitting; and
(5) using hands and arms for grasping, holding
and turning objects. See 20 C.F.R. sec.
404.1567(b); Social Security Ruling 83-10. The
use of the term "low stress" is somewhat of a
misnomer because stress lies in the individual
not in the job. See Social Security Ruling 82-62.
/3 The ALJ found that Clifford retained the ability
to perform light work that can be performed by "a
person with monocular vision that requires an eye
patch." The work could not require her to walk
more than thirty minutes at one time or sit for
more than two hours at one time. Other
limitations on her ability to perform light work
included "no operation of foot controls; no
continuous grasping with the left hand; no
operation of heavy machinery; no driving; no
unprotected heights; avoidance of slippery and
uneven surfaces; and limited contact with the
public."

/4 We also review the final decision of the
Commissioner without giving any deference to the
district court’s review of that decision. Groves
v. Apfel, 148 F.3d 809, 811 (7th Cir. 1998).

/5 A month after the January 1996 treatment note,
for example, Dr. Carter, who is also associated
with the Open Door Health Clinic, diagnosed
Clifford with probable carpal tunnel syndrome.
Dr. Carter further noted that Clifford continued
to have pain in her wrists in March 1996.

/6 The Social Security regulations provide that
"there must be medical signs and laboratory
findings which show that [the claimant] ha[s] a
medical impairment(s) which could reasonably be
expected to produce the pain or other symptoms
alleged and which, when considered with all of
the other evidence (including statements about
the intensity and persistence of [the claimant’s]
pain or other symptoms which may reasonably be
accepted as consistent with the medical signs and
laboratory findings), would lead to a conclusion
that [the claimant] is disabled. In evaluating
the intensity and persistence of [the claimant’s]
symptoms, including pain, we will consider all of
the available evidence, including [the
claimant’s] medical history, the medical signs
and laboratory findings and statements about how
[the claimant’s] symptoms affect [the claimant].
. . . We will then determine the extent to which
[the claimant’s] alleged functional limitations
and restrictions due to pain or other symptoms
can reasonably be accepted as consistent with the
medical signs and laboratory findings and other
evidence to decide how [the claimant’s] symptoms
affect [the claimant’s] ability to work." 20
C.F.R. sec. 404.1529(a).

/7 "Residual functional capacity" is that which a
claimant can still do despite her physical and
mental limitations. Hickman v. Apfel, 187 F.3d
683, 689 (7th Cir. 1999); 20 C.F.R. sec.
404.1545(a). The ALJ considers the claimant’s
ability to lift weight, sit--stand, walk, push--
pull, etc., in reaching this determination. 20
C.F.R. sec. 404.1545(b). The claimant’s residual
functional capacity is used to determine her
ability to engage in various levels of work
(sedentary, light, medium, heavy, or very heavy).
See id. sec. 404.1567.

/8 Under the regulations, a woman of Clifford’s
height is disabled if she weighs 250 pounds and
also suffers from either persistent high blood
pressure or arthritis in a weight-bearing joint.
See 20 C.F.R. Part 404, Subpart P, Appendix 1,
sec. 9.09 (Table II-Women).